Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-3, 12, and 16-17 in the reply filed on 1/11/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US Patent 9,953,233) in view of Song (KR 2018/0000027).

Regarding Claim 1, Du (US Patent 9,953,233) discloses a living body detection method (whether biometric object part of live individual, Abstract) that is performed by an electronic device (processes of a method or algorithm disclosed herein may be implemented in a processor-executable software module which may reside on a computer-readable medium, Column 24 lines 1-5), the method comprising:
determining the to-be-detected object as a prosthesis when an abnormal deformation is detected (heightened consistency from image to image, Column 15 lines 59-61) or no key points are detected (low clarity/sharpness, Fig. 10 second row, Column 14 lines 31-60).
Du does not disclose, but Song (KR 2018/0000027) teaches 
	obtaining an image of a to-be-detected object (face photographed by the camera [0057]);
	performing key point detection (feature points are generated [0057]) on a biometric feature (on the face [0057]) corresponding to the to-be-detected object in the image (photographed by the camera [0057]);
	constructing a constraint box in the image (emotional figures (a) through (i), Fig. 2 [0064]-[--66]) based on detected key points of the biometric feature (by connecting the feature point groups [0064]-[0066]);
	capturing a shape change (change over time is measured [0069]) of the constraint box (of the emotional figure [0069]) constructed in the image (Fig. 2);
	and determining the to-be-detected object (emotion is determined [0070]-[0072]) when an deformation of the constraint box is detected (measured emotional figure compared to database to classify type [0071]) in the captured shape change of the constraint box (change of the emotion figure [0071]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Du to consider the measured change of the figure to determine the state of the biometric object because Song teaches that while biometrics are suitable for identifying persons, they are not capable of determining the person’s state of mind or whether he/she is suspicious or dangerous [0006], which would to improve security of restricted-access areas. 

	Regarding Claim 12, Du (US Patent 9,953,233) discloses a living body detection apparatus having processing circuitry that is configured to perform operations (processes of a method or algorithm disclosed herein may be implemented in a processor-executable software module which may reside on a computer-readable medium, Column 24 lines 1-5).
	The remainder of Claim 12 is rejected on the grounds provided in Claim 1.

	Regarding Claim 16, Du (US Patent 9,953,233) discloses an electronic device including a processor and a memory connected to the processor, the memory storing non-transitory computer-readable instructions that, when executed by the processor (processes of a method or algorithm disclosed herein may be implemented in a processor-executable software module which may reside on a computer-readable medium, Column 24 lines 1-5), cause the processor to perform the method according to claim 1 (Grounds in Claim 1).

	Regarding Claim 17, Du (US Patent 9,953,233) discloses a non-transitory computer-readable storage medium that stores a computer program, the computer program, when executed by a processor (processes of a method or algorithm disclosed herein may be implemented in a processor-executable software module which may reside on a computer-readable medium, Column 24 lines 1-5), causes the processor to perform the method according to claim 1 (Grounds in Claim 1).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Du (US Patent 9,953,233) in view of Song (KR 2018/0000027), and Ionita (US Patent 10,592,728).

	Regarding Claim 2, Du (US Patent 9,953,233) discloses the method according to claim 1.
Du does not disclose, but Song (KR 2018/0000027) teaches wherein the capturing further comprises:
	obtaining shape data (inner angle, area [0069]) through calculation (e.g., multiplication) based on a shape of the constraint box (emotional figure [0069]);
	comparing the shape data (inner angle, area [0069]) with a dynamic change range (data stored in the database [0071]).
	Du does not explicitly disclose, but Ionita (US Patent 10,592,728) teaches and capturing the abnormal deformation (similarity among signals 48, 68, 70,72, and 74 is below threshold, Column 16) of the constraint (signals derived from, Column 15 lines 59-65, points pt1, pt2, pt3, pt4, Figs. 16-18, Column 14 line 40 – Column 15 line 58) when the shape data falls outside the dynamic change range (similarity among signals 48, 68, 70,72, and 74 is below threshold, Column 16).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Du to consider the measured change of the figure to determine the state of the biometric object because Song teaches that while biometrics are suitable for identifying persons, they are not capable of determining the person’s state of mind or whether he/she is suspicious or dangerous [0006], which would to improve security of restricted-access areas. 
 It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the liveness detection of Du with a similarity score between the motion of points of interest, as taught by Ionata, because Ionata teaches that known liveness detection methods struggle to identify advanced spoofing attempts, such as those by gelatin or mannequin, Column 1 lines 34-50, and using the signal over time to capture the similarity between the movement of pixels provides high confidence liveness detection and can detect spoofing attempts (Column 2 lines 1-6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Du (US Patent 9,953,233) in view of Song (KR 2018/0000027), Ionita (US Patent 10,592,728), and Takano (JP 2001224430 A).

	Regarding Claim 3, Du (US Patent 9,953,233) discloses the method according to claim 2.
Du does not explicitly disclose, but Takano (JP 2001224430 A) teaches wherein the obtaining the shape data further comprises:
	calculating a shape proportion value (Z score deviation from average [0014]) of the constraint box (triangle 35 or 36, Fig. 2) according to side lengths (measured values of triangle 35 or 36, Fig. 2 [0013]-[0014]) of a graphic that is depicted by the constraint box in the image (triangle 35 or 36, Fig. 2);
	and using the shape proportion value of the constraint box as the shape data (Z score for each face, [0014]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use a constraint box, as taught by Takano, to numerically describe a biometric feature of Du because Takano teaches the position of morphological features of the face such as eyes and nose, in relation to the length of the face, provide distinguishing characteristics that discriminate types of faces and can be used to identify similarities and differences among faces [0006], making it useful in biometric authentication. 


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9406212 B2 – Detecting live face Fig. 5
US 20180349682 A1 – liveness detection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485